EXHIBIT 10.14
ASTRONICS CORPORATION
FIRST AMENDMENT OF THE EMPLOYMENT TERMINATION BENEFITS AGREEMENT DATED DECEMBER
31,
2008 BETWEEN ASTRONICS CORPORATION AND MARK A. PEABODY, EXECUTIVE VICE PRESIDENT
OF
ASTRONICS ADVANCED ELECTRONIC SYSTEMS, INC.
          THIS AMENDMENT, dated as of December 31, 2008, is between ASTRONICS
CORPORATION (the “Company”), and MARK A. PEABODY (the “Executive”).
RECITALS:
          A. The Company and the Executive have entered into an Employment
Termination Benefits Agreement dated as February 18, 2005 (the “Agreement”).
          B. It is intended that the Agreement comply with the provisions of
Section 409A of the Code and the regulations and guidance of general
applicability issued thereunder (referred to herein as “Section 409A”) so as to
not subject the Executive to the payment of additional interest and taxes under
Section 409A. In furtherance of this intent, the Agreement shall be interpreted,
operated and administered in a manner consistent with these intentions, and to
the extent Section 409A would result in the Executive being subject to the
payment of additional income taxes or interest under Section 409A, the parties
agree to amend the Agreement in order to avoid the application of such taxes and
interest. Consistent with this intent, the Company and the Executive desire to
amend the Agreement to reflect certain changes to the terms and conditions of
the Agreement by entering into this First Amendment to the Agreement (this
“Amendment”).
          NOW THEREFORE, in consideration of the foregoing, the Company and the
Executive agree to amend the Agreement effective as of December 31, 2008 as
follows:
          1. Termination of Employment. For purposes of Section 6.04 of the
Agreement, no Involuntary Termination of Employment, shall be considered to have
occurred unless such Involuntary Termination of Employment would also qualifies
as a “separation from service” within the meaning of Section 409A.
          2. Delayed Payments. Notwithstanding any provision in the Agreement to
the contrary, if the Executive is a “specified employee” (within the meaning of
Section 409A), to the extent needed to comply with Section 409A, payments due
under Section 6.04 of the Agreement which are considered part of a deferred
compensation arrangement under Section 409A will be subject to a six (6) month
delay such that amounts otherwise payable during the six (6) month period
following the Executive’s separation from service shall be accumulated and paid
in a lump-sum catch-up payment as of the first day of the seventh month
following the Executive’s separation from service (or, if earlier, the date of
the Executive’s death).
          3. Treatment as Separation Pay. Section 2 of this Amendment will not
apply to the extent such payments can be considered to be “separation pay” that
is not part of a deferred compensation arrangement under Section 409A. If
permitted by Section 409A, payments to the Executive pursuant to Section 6.04 of
the Agreement shall be considered first to come from “separation pay.”
          4. Timing of Reimbursement Payments. Notwithstanding any provision in
Section 6.04 of the Agreement to the contrary, any reimbursement of expenses
provided for in this Section 6.04 will be made no later than the last day of the
calendar year following the year in which the Executive incurred the expense.
          5. The second sentence of Section 6.04 is deleted in its entirety.
          Except as specifically amended hereby, the Agreement shall continue in
full force and effect as written.
          This Amendment may be executed in any number of counterparts, each of
which will be deemed to be an original and all of which taken together will be
deemed to constitute one and the same instrument.

1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have duly executed this Amendment as
of this 31 day of December, 2008.
COMPANY:

                  ASTRONCIS CORPORATION    
 
           
 
  By        
 
   
 
Name:    
 
      Title:    

EXECUTIVE:

         
 
 
 
Mark A. Peabody    

2